Citation Nr: 1528036	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a service-connected low back disability.

2.  Entitlement to an initial rating higher than 10 percent for a service-connected left knee disability.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from June 2008 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim was subsequently transferred to the RO in Houston, Texas. 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's low back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes.

2.  Throughout the appeal, the Veteran's left knee has been productive of symptoms such as painful motion, but has not been productive of ankylosis, recurrent subluxation or lateral instability, compensable limitation of motion, impairment of tibia and fibula, genu recurvatum, or a meniscal condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code (DC) 5237 (2014).  

2.  The criteria for an initial rating higher than 10 percent for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DCs 5260-5024 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records and lay statements have been obtained.  The Veteran was afforded VA examinations in August 2011 and September 2013.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  




II.  Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

A.  Back Disability

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

On VA examination in August 2011, the Veteran reported constant lower back pain.  He denied incapacitating episodes.  Range of motion testing of the lumbar spine found forward flexion of 0 to 50 degrees, with pain; extension of 0 to 30 degrees; left and right lateral flexion of 0 to 30 degrees; and left and right lateral rotation of 0 to 30 degrees.  Accordingly, the combined range of motion was 200 degrees.  There was no additional loss of range of motion after repetitive use.  Upon physical examination, his gait, straight leg raising test, and neurological examination were normal.  There was no evidence of spinal ankylosis.  Further, he denied any bladder or bowel symptomatology.  The examiner opined that there was no impact on his ability to work.  The diagnosis was lumbar disc protrusion, L4/L5.  

On VA examination in September 2013, the Veteran reported back pain with prolonged standing, heavy lifting, and prolonged sitting.  He denied flare-ups.  Further, he reported no limitations on his ability to work as an industrial electrician.  Range of motion testing of the low back found forward flexion of 0 to 80 degrees without objective evidence of pain; extension of 0 to 30 degrees or greater without objective evidence of pain; right and left lateral flexion of 0 to 30 degrees or greater without objective evidence of pain; and right and left lateral rotation of 0 to 30 degrees or greater without objective evidence of pain.  The combined range of motion was 230 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of functional loss and/or functional impairment.  Upon physical examination, there was no localized pain or tenderness to palpation or guarding or muscle spasms.  Muscle strength testing, reflex examination, and sensory examination were normal and the straight leg raising test was negative.  Moreover, there were no signs of radiculopathy, intervertebral disc syndrome with incapacitating episodes, or effect on his usual occupation or daily activities.  The diagnosis was lumbar strain.  

VA treatment records are consistent with the findings and conclusions set forth in the August 2011 and September 2013 VA examination reports.  

In his December 2013 substantive appeal, the Veteran reported that the medication helps to keep his back stable but he has difficulty being active.  However, when interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the evidence reflects a consistent picture of flexion, at or greater than 50 degrees, without favorable ankylosis, throughout the appeal period.  A 40 percent rating requires forward flexion of the lumbar spine to be 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  There was also no evidence of any unfavorable thoracolumbar ankylosis at any time during the appeal period to warrant a 50 percent or 100 percent rating.  Accordingly, the Board finds that the criteria for a disability rating higher than 20 percent under Diagnostic Code 5237 are not met at any time during the appeal, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the higher 20 percent rating under Diagnostic Code 5237, as testing after repetitive motion was accomplished, and indeed, the last VA examination report does not even appear to suggest a rating as high as 20 percent is warranted.  

As for objective neurologic abnormalities, a November 2012 VA treatment note shows that the Veteran reported experiencing pain radiating down his right leg.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, and he may therefore report symptoms such as radiating pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurological disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, a neurological disability would have to be diagnosed by a medical professional.  VA treatment records fail to evidence a chronic neurological disability as a result of the Veteran's back disability.  Further, the August 2011 and September 2013 examiners noted no abnormal neurological findings.  During his September 2013 VA examination he denied experiencing radicular symptoms.  As such, the Board concludes that a separate neurological rating is not warranted by the evidence of record.

Consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, intervertebral disc syndrome has not been identified and there is no indication the Veteran was prescribed bed rest by a physician.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2014). 

Review of the claims file shows that the criteria for a rating higher than 20 percent were not met at any distinct period during the course of the appeal, so a staged rating is not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Left Knee Disability

The RO has rated the Veteran's left knee disability under Diagnostic Code 5260-5024.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen). 

Under Diagnostic Code 5024, tenosynovitis is to be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (here, DC 5260).

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Where there is symptomatic removal of semilunar cartilage, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5259.

The Veteran contends that his knee disability warrants a higher initial rating.  In his December 2013 substantive appeal, he reported that his left knee impacts his ability to stand for a long time and to workout/jog.  

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the left knee disability is not warranted.  Specifically, a rating for the left knee is not warranted under DC 5256 because no finding of ankylosis is of record.  A rating for the left knee is not warranted under DC 5257 because the September 2013 VA examiner found no subluxation or instability.  A rating for the left knee is not warranted under DC 5258 because no finding of dislocated semilunar cartilage is of record.  A rating for the left knee is not warranted under DC 5259 because the September 2013 VA examiner found that the Veteran had not had a meniscectomy (removal of semilunar cartilage).  A rating for the left knee in excess of 10 percent is not warranted under DC 5260 because the August 2011 and September 2013 VA examiners found that the Veteran had flexion to greater than 60 degrees, with consideration of pain, weakened movement, excess fatigability, and incoordination, including on repetitive testing.  Specifically, the August 2011 VA examiner found flexion to 140 degrees, with objective evidence of painful motion.  The September 2013 VA examiner also found flexion to 140 degrees for the left knee, without objective evidence of painful motion.  A rating for the left knee is not warranted under DC 5261 because the August 2011 and September 2013 VA examiners found no limitation of extension, with consideration of pain, weakened movement, excess fatigability, and incoordination, including on repetitive testing.  A rating for the left knee is not warranted under DC 5262 because the September 2013 VA examiner found that the Veteran has no tibial or fibular impairment.  A rating for the left knee is not warranted under DC 5263 because no finding of genu recurvatum is of record.  Consequently, a rating in excess of 10 percent for the left knee is not warranted.

The reported symptom of pain in the left knee is already contemplated in the 10 percent rating under 5260-5024.  Further, there is no evidence to support a higher disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2014); See also DeLuca, supra.  

Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 10 percent for the Veteran's left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5024 (2014).

Review of the claims file shows that the criteria for a rating higher than 10 percent were not met at any distinct period during the course of the appeal, so a staged rating is not applicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back and left knee disabilities.  The manifestations of the Veteran's low back and left knee disorders, including limitations of range of motion and pain, are specifically contemplated by the schedular criteria.  38 C.F.R. § 4.71a, DC 5237, 5260.  The rating criteria are therefore adequate to evaluate the Veteran's low back and left knee disorders.  Further, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  In fact, the September 2013 VA examiner found that the Veteran's back disability did not impact his ability to work.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's back and left knee disabilities are before the Board and there is no indication in the record that his low back and left knee symptomatologies, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his back and left knee disabilities prevent him from obtaining and maintaining substantially gainful employment.  Specifically, the September 2013 VA examiner found that the Veteran's back and left disabilities do not impact his ability to work.  As such, further consideration of Rice is not warranted.  


ORDER

A disability rating in excess of 20 percent for disc protrusion of the lumbar spine L4-L5 is denied. 

A disability rating in excess of 10 percent for a left knee sprain is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


